Case 2:21-cr-00185-RJC Document 1 Filed 04/27/21 Page 1 of 2

4 /
£154
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Criminal No. 21-1GS

 

UNITED STATES OF AMERICA )
) (13 U.S.C. § 305)
Vv. )
)
LEON MADORSKY )
INDICTMENT APR 27 2021
COUNT ONE CLERK US. DISTRICT COURT
. WEST. DIST, OF PENNSYLVANIA
The grand jury charges:

On or about October 29, 2020, in the Western District of Pennsylvania, the
defendant, LEON MADORSKY, did knowingly cause the submission of false and misleading
information through the Shippers Export Declaration (and any successor document) and the
. Automated Export System, stating that a United States Postal Service parcel associated with
tracking number CE451818126US contained an “Autoparts Set” when, in fact, LEON
MADORSKY knew the contents of the parcel were five (5) black metal semi-automatic pistol
slides.

In violation of Title 13, United States Code, Section 305.
Case 2:21-cr-00185-RJC Document1 Filed 04/27/21 Page 2 of 2

FORFEITURE ALLEGATION
1. The Grand Jury re-alleges and incorporates by reference the allegation
contained in Count One of this Indictment for the purpose of alleging criminal forfeiture pursuant
to the provisions of Title 13, United States Code, Section 305(a)(3).
2. Upon conviction of the offense alleged in Count One, the defendant shall
forfeit to the United States: |
a. any of that person’s interest in, security of, claim against, or property
or contractual rights by any kind in the goods or tangible items that were the subject of the
violation; |
b. any of that person’s interest in, security of, claim against, or property
or contractual rights by any kind in tangible property that was used in the export or attempt to
export that was the subject of the violation; and |

C. any of that person’s property constituting, or derived from, any

proceeds obtained directly or indirectly as a result of the violation.
A True Bill,

Foreperson

hte

STEPHEN R. KAUFMAN
Acting United States Attorney
PA ID No. 42108
